REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2016/0247656) discloses an X-ray source (title) comprising: a liquid target source (32) configured to provide a liquid target (J) moving along a flow axis; an electron source (16) configured to provide an electron beam (I1); and a liquid target shaper (32) configured to shape the liquid target to comprise a cross section (at the intersection of J and I2) in a plane perpendicular to the flow axis (along J), wherein the cross section has a first width along a first axis and a second width along a second axis, and wherein the liquid target (J) comprises an impact portion being intersected by the first axis; wherein the X-ray source is configured to direct the electron beam (I2) towards the impact portion such that the electron beam interacts with the liquid target (J) within the impact portion to generate X-ray radiation (at 30); and wherein the X-ray source further comprises a first arrangement (28) configured to move a location, within the impact portion, in which the electron beam interacts with the liquid target (par. 81). The prior art (e.g., US 2003/0219097) also discloses a non-circular cross section, wherein the first width is shorter than the second width (fig. 1b and par. 21).
However, the prior art fails to disclose or fairly suggest an X-ray source including: the X-ray source further comprising a second arrangement configured to: scan the electron beam between the liquid target and an unobscured portion of a sensor area arranged to be at least partly obscured by the liquid target; determine a width of the liquid target based on a signal from the sensor area; and based on the determined width, adjust an angle of incidence between the electron beam and a surface of the impact portion, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art (e.g., US 2016/0247656) discloses a method for generating X-ray radiation (title), the method comprising: providing an electron beam (I1); providing a liquid target (J) moving along a flow axis, the liquid target comprising a cross section with respect to the flow axis, wherein the cross section has a first width along a first axis and a second width along a second axis (at the intersection of J and I2), and wherein the liquid target (J) comprises an impact portion being intersected by the first axis; directing the electron beam (I2) towards the impact portion such that the electron beam interacts with the liquid target (J) within the impact portion to generate X-ray radiation (at 30); and moving a location (with 28), within the impact portion, in which the electron beam interacts with the liquid target (par. 81). The prior art (e.g., US 2003/0219097) also discloses a non-circular cross section, wherein the first width is shorter than the second width (fig. 1b and par. 21).
However, the prior art fails to disclose or fairly suggest a method for generating X-ray radiation, the method further comprising: scanning the electron beam between the liquid target and an unobscured portion of a sensor area arranged to be at least partly obscured by the liquid target; Attorney Docket No. determining a width of the liquid target based on a signal from the sensor area; and based on the determined width, adjusting an angle of incidence between the electron beam and a surface of the impact portion, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884